DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: 
The second claim 11 has been changed to claim 12.
Claim 12 has been changed to claim 13.
Claim 13 has been changed to claim 14.
Claim 14 has been changed to claim 15.
Claim 15 has been changed to claim 16.
Claim 16 has been changed to claim 17.
Claim 17 has been changed to claim 18.
Claim 18 has been changed to claim 19.
Claim 19 has been changed to claim 20.
Claim 20 has been changed to claim 21.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-3 (the independent claims of the instant application, of which claim 1 is the broadest in scope), though US Patent Application Publication Numbers 20030130485 and 20080318213 as well as US Patent Number 5236825 all teach some of the limitations of the independent claims, these references fail to teach dissociating by a second dissociation method, the light chain of the intact antibody from the heavy chain of the intact antibody to generate a second type of product ions of the light chain and produce a second mass spectrum of the light chain, wherein the first dissociation method cleaves a backbone of the light chain at a different location than the second dissociation method…..and determining an amino acid sequence of the light chain based on a mass difference between consecutive product ions of the first group and/or consecutive product ions of the second group. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881